726 S.E.2d 177 (2012)
STATE of North Carolina
v.
Jerry Lamont LINDSEY.
No. 124A12.
Supreme Court of North Carolina.
June 13, 2012.
James N. Freeman, Jr., Elkin, for Lindsey, Jerry Lamont.
Kimberly N. Callahan, Assistant Attorney General, for State of North Carolina.
James C. Gaither, Jr., District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by State of NC on the 23rd of March 2012 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Upon consideration of the petition for discretionary review, filed by State of NC on the 10th of April 2012 in this matter pursuant to G.S. 7A-31 and Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
"Allowed by order of the Court in conference, this the 13th of June 2012."
Accordingly, the new brief of the State of NC shall be filed with this Court not more than 30 days from the date of certification of this order.